77 F.3d 460
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Ricardo Romero MEDINA, Defendant, Appellant.
No. 95-1653.
United States Court of Appeals, First Circuit.
Feb. 20, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Hector M. Laffitte, U.S. District Judge]
Frank D. Inserni on brief for appellant.
Guillermo Gil, United States Attorney, Jeanette Mercado-Rios, Assistant U.S. Attorney, Nelson Perez-Sosa, Assistant U.S. Attorney, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
D.Puerto Rico
APPEAL DISMISSED.
Before SELYA, CYR, and LYNCH, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record and briefs.   We conclude that the sentencing judge's remarks, in context, show that the judge did not misapprehend his legal authority to depart were extraordinary family or other special circumstances presented.   Instead, the judge made a discretionary determination that the circumstances were not sufficiently unusual to take the case out of the heartland and therefore did not warrant a departure.   In these circumstances, we lack jurisdiction to review the decision not to depart.  See United States v. Romero, 32 F.3d 641, 652-54 (1st Cir.1994);  United States v. LeBlanc, 24 F.3d 340, 348-49 (1st Cir.), cert. denied, 115 S. Ct. 250 (1994).   Nor did the court abuse its discretion in denying defendant's late request for a continuance.


2
Appeal dismissed.   Loc. R. 27.1.